WHITE, Presiding Judge.
The description of the alleged stolen property as set out in the indictment- is “ $5000 in money of the value of five thousand dollars.” Ho other description of the money was given. A motion was made in arrest of judgment upon the ground that the indictment is fatally defective, in that said indictment fails in any manner to describe the money alleged to have been stolen, which motion in arrest of judgment was overruled by the court. The only question presented on this appeal is whether the indictment is sufficient in its description of the money alleged to have been stolen. If it is, then the judgment in the court below overruling the motion in arrest of judgment was correct.
We are of opinion that the indictment was sufficient, and in support of the sufficiency of the same we cite: Code Crim. Proc., art. 427; Willson’s Crim. Stats., sec. 1256; Bryant v. The State, 16 Texas Ct. App., 144; Penal Code, art. 732; Davison v. The State, 12 Texas Ct. App., 214; Green v. The State, 28 Texas Ct. App., 493; and Coffelt v. The State, 27 Texas Ct. App., 608.
The indictment being sufficient the judgment is affirmed.

Affirmed.

Judges all present and concurring.